            Case 19-01105-mkn     Doc 190    Entered 06/30/21 17:03:10   Page 1 of 30




 1
 2
 3
 4       Entered on Docket
     ___________________________________________________________________
         June 30, 2021
 5                           UNITED STATES BANKRUPTCY COURT
 6                                   DISTRICT OF NEVADA
 7                                              ******
 8    In re:                                      ) Case No.: 19-14796-MKN
                                                  ) Chapter 11
 9    GYPSUM RESOURCES MATERIALS, LLC, )
                                                  ) Jointly Administered with
10     Affects Gypsum Resources Materials, LLC ) Case No.: 19-14799-MKN
11     Affects Gypsum Resources, LLC             )
       Affects All Debtors                       )
12                                                )
                             Debtor.              )
13
      _____________________________________ )
14    GYPSUM RESOURCES, LLC, a Nevada             ) Adv. Proc. No. 19-01105-MKN
      limited liability company,                  )
15                                                )
                             Plaintiff,           ) Date: June 24, 2021
16
                                                  ) Time: 3:00 p.m.
17    vs.                                         )
                                                  )
18    CLARK COUNTY, a political subdivision of )
19    the State of Nevada; and CLARK COUNTY )
      BOARD OF COMMISSIONERS,                     )
20                                                )
                             Defendants.          )
21    _____________________________________ )
22    CLARK COUNTY, a political subdivision of )
      the State of Nevada; and CLARK COUNTY )
23    BOARD OF COMMISSIONERS,                     )
                                                  )
24                           Counter-Claimants,   )
25    vs.                                         )
                                                  )
26    GYPSUM RESOURCES, LLC, a Nevada             )
      limited liability company,                  )
27                                                )
28                           Counter-Defendant.   )
      _____________________________________ )


                                                1
           Case 19-01105-mkn          Doc 190     Entered 06/30/21 17:03:10         Page 2 of 30




       MEMORANDUM DECISION ON (1) GYPSUM RESOURCES, LLC’S MOTION TO
 1
        COMPEL PRODUCTION OF DOCUMENTS IMPROPERLY WITHHELD FOR
 2     PRIVILEGE, AND (2) COUNTERMOTION FOR PROTECTIVE ORDER AND IN
         LIMINE TO LIMIT DISCOVERY AND ADMISSIBILITY OF LEGISLATIVE
 3                 PRIVILEGED STATESMENTS AND TESTIMONY1
 4          On June 24, 2021, the court heard Gypsum Resources, LLC’s Motion to Compel
 5   Production of Documents Improperly Withheld for Privilege (“Compel Motion”). Concurrently,
 6   the court heard the Countermotion for a Protective Order and in Limine to Limit Discovery and
 7   Admissibility of Legislative Privileged Statements and Testimony (“Protective Motion”). The
 8   appearances of counsel were noted on the record. After arguments were presented, the matter
 9   was taken under submission.
10                                           BACKGROUND2
11          On May 17, 2019, Gypsum Resources, LLC (“Debtor”) filed a civil complaint against
12   Clark County (“County”) and the Clark County Board of Commissioners (“Board”), collectively
13   referred to as the “Defendants.” The Complaint was filed in the United States District Court for
14   the District of Nevada (“USDC”) and denominated Case No. 2:19-cv-00850-GMN-EJY (“USDC
15   Case”).3 (Dkt. 1; AECF No. 1).4
16
            1
17            In this Memorandum, all references to “AECF” are to the numbers assigned to the
     documents filed in the above-captioned adversary proceeding. All references to “ECF No.” are
18   to the number assigned to the documents filed in the above-captioned bankruptcy case as they
19   appear on the docket maintained by the clerk of court. All references to “Bankruptcy Rule” are
     to the Federal Rules of Bankruptcy Procedure. All references to “Civil Rule” are to the Federal
20   Rules of Civil Procedure. All references to “FRE” are to the Federal Rules of Evidence. All
     references to “NRS” are to the Nevada Revised Statutes.
21
            2
22             Pursuant to FRE 201(b), the court takes judicial notice of all materials appearing on the
     dockets in the above-captioned adversary proceeding and Case No. 2:19-cv-00850-GMN-EJY
23   filed in the United States District Court for the District of Nevada. See U.S. v. Wilson, 631 F.2d
     118, 119 (9th Cir. 1980); Lawson v. Klondex Mines Ltd., 2020 WL 1557468, at *5 (D.Nev.
24
     March 31, 2020); Bank of Am., N.A. v. CD-04, Inc. (In re Owner Mgmt. Serv., LLC Trustee
25   Corps.), 530 B.R. 711, 717 (Bankr. C.D. Cal. 2015).

26          3
                All references to “Dkt.” are to the documents filed in the USDC Case.
27          4
               Neither the pleadings filed in connection with this action, nor the representations of any
28   parties or their counsel, have suggested that the Debtor seeks damages or other relief against any
     individuals.
                                                       2
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10        Page 3 of 30




 1          On July 26, 2019, Debtor filed a voluntary Chapter 11 petition in this bankruptcy court.
 2   (ECF No. 1).5
 3          On August 12, 2019, Debtor filed a First Amended Complaint (“FAC”) in the USDC
 4   Case. (Dkt. 9; AECF No. 1).6 The FAC alleged the following causes of action:
 5                   1st Claim for Relief: Petition for Writ of Mandamus

 6                   2nd Claim for Relief: Equal Protection Violation7
                     3rd Claim for Relief: Violation of 42 U.S.C. § 1983
 7
                     4th Claim for Relief: Injunctive Relief
 8
                     5th Claim for Relief: Breach of Contract
 9
                     6th Claim for Relief: Breach of the Implied Covenant of Good
10                                         Faith and Fair Dealing

11                   7th Claim for Relief: Inverse Condemnation
                     8th Claim for Relief: Pre-Condemnation Damages
12
13   Attached as an exhibit to the FAC was a “Stipulation and Settlement Agreement Pursuant to

14   Court Ordered Settlement Conference; [Proposed] Order,” signed on or about May 5, 2020

15   (“Settlement Agreement”), in a prior USDC action denominated Case No. CV-S-05-0583-RCJ.

16   By the FAC, Debtor seeks mandamus, declaratory and injunctive relief, as well as various forms

17   of damages, interest, attorneys’ fees, and costs, arising from the Settlement Agreement.

18          On September 3, 2019, the County filed an Answer to the FAC and a motion seeking

19   partial judgment on the pleadings. (Dkt. 13 and 16; AECF No. 1). In its Answer, the County

20   asserted an affirmative defense that the Board “is not a sueable entity.” Id. at 10:1-2. On that

21
            5
22           A related Chapter 11 proceeding was commenced by Gypsum Resources Materials,
     LLC, denominated Case No. 19-14796-MKN.
23
            6
             Because the USDC Case was not an action or proceeding against the Debtor, the
24
     automatic stay under Section 362(a)(1) did not preclude the Debtor from continuing that matter.
25
            7
               In support of the equal protection claim, paragraph 76 of the FAC alleged only as
26   follows: “Clark County and the Board intentionally, and without rational basis, treated Plaintiff
     differently from other similarly situated,” and accordingly violated the equal protection clause of
27
     the Fourteenth Amendment of the United States Constitution. N. Pacifica LLC v. City of
28   Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).”

                                                      3
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10        Page 4 of 30




 1   same day, the Board filed a motion to dismiss the FAC, also arguing it is not a suable entity.
 2   (Dkt. 15; AECF No. 1).
 3          On September 4, 2019, Debtor filed a motion in the USDC asking that the USDC Case be
 4   referred to this bankruptcy court. (Dkt. 17; AECF No. 1).
 5          On October 22, 2019, Debtor and the County filed a joint discovery plan. (AECF No. 8).
 6   The discovery plan stated, inter alia, that a demand for jury trial had been made and that the
 7   Debtor does not consent to a jury trial before the bankruptcy judge under 28 U.S.C. § 157(e).
 8          On November 7, 2019, the Honorable Gloria M. Navarro entered an order granting in
 9   part and denying in part Debtor’s motion, pursuant to which she referred the USDC Case to this
10   court and dismissed as moot the pending motions filed by the County and the Board. (Dkt. 28;
11   AECF Nos. 1 and 11).8
12          On February 7, 2020, Defendants filed a motion to stay discovery in this adversary
13   proceeding (“Discovery Stay Motion”). (AECF No. 17).
14          On February 10, 2020, Defendants filed a Motion for Judgment on the Pleadings under
15   Civil Rule 12(c). (“12(c) Motion”). (AECF No. 20).
16          On March 13, 2020, Debtor filed its opposition to the Discovery Stay Motion. (AECF
17   No. 38).
18          On March 13, 2020, Debtor filed its opposition to the 12(c) Motion. (AECF No. 39).
19          On March 19, 2020, Defendants filed their reply in support of their 12(c) Motion (“12(c)
20   Reply”).9 (AECF No. 44).
21          On March 19, 2020, Defendants filed their reply in support of their Discovery Stay
22   Motion. (AECF No. 46).
23
24          8
              According to a civil minute entry on November 16, 2019, the USDC Case has been
25   stayed subject to periodic status reports. (Dkt. 29).

26          9
              Defendants argued that the Debtor could not state a claim for violation of due process
     based on any alleged personal bias of Commissioner Justin Jones. See 12(c) Reply at 10:10 to
27
     13:20. Defendants also argued that the Debtor could not state a claim for violation of equal
28   protection. Id. at 13:21 to 14:28.

                                                      4
            Case 19-01105-mkn        Doc 190     Entered 06/30/21 17:03:10       Page 5 of 30




 1          On June 19, 2020, an order was entered granting in part and denying in part the 12(c)
 2   Motion (“12(c) Order”). (AECF 48).10
 3          On June 26, 2020, a combined memorandum decision was entered on the Discovery Stay
 4   Motion and the Debtor’s related motion to compel discovery, as well as a separate order denying
 5   the Discovery Stay Motion and denying the related motion to compel. (AECF Nos. 51, 52, and
 6   54).
 7          On July 6, 2020, Debtor filed a Second Amended Complaint for Damages; Petition for
 8   Writ of Mandamus, and Damages (“SAC”), including a jury demand. (AECF No. 61).11 A copy
 9
            10
                The 12(c) Order granted Defendants’ motion as Debtor’s equal protection and
10
     injunctive relief claims with leave to amend, but denied the motion as to all other claims
11   including claims for violation of due process, for breach of contract, and for breach of implied
     covenant of good faith and fair dealing. The latter claims were based on an alleged breach of the
12   prior Settlement Agreement. The court also addressed Defendants’ threshold argument that the
13   Board could not be sued at all because of its immunity for discretionary acts under NRS 41.032.
     The court concluded that an exception to discretionary act immunity applies for actions taken in
14   bad faith as well as acts taken in violation of the U.S. Constitution. For that reason, the court
     concluded that a claim for relief could be stated against the Board in this adversary proceeding.
15   See 12(c) Order at 7:26 to 9:13.
16          11
                The SAC again asserts claims based on the eight legal theories alleged in the FAC, but
17   contains additional allegations intended to address the deficiencies with respect to the equal
     protection and injunctive relief theories. In support of the equal protection claim, Paragraph 73
18   of the SAC now alleges as follows: “Clark County and the Board intentionally, and without
19   rational basis, treated Plaintiff differently from others similarly situated. Gypsum has been
     treated differently from every other major project development subject to Title 30 of the Clark
20   County Code because it has endured unending delays in processing its development applications
     and has been forced to comply with extraordinary conditions, processes, procedures, public
21   review meetings, hearings, and timelines dramatically beyond those defined in Title 30.20
22   Development Code ‘Major Projects Application Processing.’ Gypsum’s applications have been
     stalled and delayed well-beyond any reasonable time period and past the historical average for all
23   similarly sized projects considered and approved in Clark County. In an unprecedented move,
     Gypsum has been required to resolve right-of-way and access issues with a federal agency in
24
     advance of the Commission defining the “project” through the Title 30 Major Projects Specific
25   Plan + PFNA process that establishes the project parameters, thresholds, and capacities.
     Previously approved developments processed through Clark County Major Projects have
26   acquired right-of-way through the rational implementation of the development code following
     the Specific Plan + Public Facilities Needs Assessment step. Moreover, no other major projects
27
     developer has been subject to votes by biased decision-makers like Commissioner Justin Jones.
28   Other similarly situated projects have not been discriminated against by Commissioner Jones in
     ways that Gypsum has and they have not suffered the conditions and delays imposed on
                                                         5
           Case 19-01105-mkn          Doc 190     Entered 06/30/21 17:03:10         Page 6 of 30




 1   of the prior Settlement Agreement is attached to the SAC. By the SAC, Debtor again seeks
 2   mandamus, declaratory and injunctive relief, as well as various forms of damages, interest,
 3   attorneys’ fees, and costs, arising from the Settlement Agreement.
 4          On July 20, 2020, Defendants filed an answer to the SAC, including a jury trial
 5   demand.12 (AECF No. 64).
 6          On August 10, 2020, Defendants filed a motion for leave to file a counterclaim. (AECF
 7   No. 66).
 8          On August 25, 2020, Defendants filed a motion for protective order (“Prior Protective
 9   Motion”). (AECF No. 70). In that motion, Defendants sought an order under Civil Rule 26(c)
10   with respect to documents subpoenaed from the State of Nevada, Commission on Ethics
11   (“Nevada Ethics Commission”), regarding its Advisory Opinion No. 19-003A, dated January 22,
12   2019 (“January 22, 2019 Advisory Opinion”). Debtor opposed the motion and it was heard on
13   October 21, 2020.
14          On September 18, 2020, an order was entered approving a second revised stipulated
15   discovery plan and scheduling order. (AECF No. 88). The revised discovery plan stated, inter
16   alia, that a demand for jury trial had been made and that the Debtor does not consent to a jury
17   trial before the bankruptcy judge under 28 U.S.C. § 157(e). It further stated that all parties do
18
19   Gypsum. Previous Major Projects similar in size and scope include, but are not limited to,
     Bonny Springs, Summerlin South, Mountain’s Edge, and Southern Highlands. Accordingly,
20   Defendants have violated the equal protection clause of the Fourteenth Amendment of the Unites
     States Constitution. N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).”
21   Compare FAC paragraph 76 quoted in note 7, supra.
22
            12
                The answer includes forty-six affirmative defenses including a strange forty-sixth
23   effort by the Defendants to “reserve the right to amend their answer to [the SAC} to allege
     additional affirmative defenses, if subsequent investigation so warrants.” The court is unaware
24
     that any such “right” exists because, inter alia, affirmative defenses typically are waived unless
25   they are pled. Defendants’ twenty-fourth affirmative defense alleges that at all relevant times
     mentioned in the SAC the Defendants “were acting in good faith belief their actions were legally
26   justified.” The twenty-eighth affirmative defense alleges that Defendants “made rational
     decisions in light of any objectively reasonable and conceivable state of facts.” The thirty-fifth
27
     affirmative defense alleges that the decisions of the Board “are strongly presumed to be in good
28   faith, reasonable and done in the public interest.”

                                                      6
           Case 19-01105-mkn          Doc 190     Entered 06/30/21 17:03:10         Page 7 of 30




 1   not consent to the bankruptcy court entering a final judgment.13 Additionally, it stated that the
 2   case should be ready for trial by approximately September 2021 and should take approximately
 3   ten days.
 4          On October 5, 2020, a Stipulated Confidentiality and Protective Order was entered
 5   (“Stipulated Confidentiality Order”). (AECF No. 89).
 6          On November 23, 2020, an order was entered granting the motion for leave to file a
 7   counterclaim as unopposed.14 (AECF No. 90).
 8          On November 30, 2020, Defendants filed a Counter-Claim Against Plaintiff Gypsum
 9   Resources, LLC (“Counterclaim”). (AECF No. 93).15
10
            13
11              It is not entirely clear why the Debtor ever requested the USDC to refer this civil action
     to the bankruptcy court. Debtor’s own complaint demanded a jury trial but the Debtor would not
12   consent to a bankruptcy judge presiding over a jury trial. Debtor’s request to the USDC did not
13   disclose that it would not give that consent. Debtor later reported that the parties to the civil
     action, all of whom had demanded a jury trial, would not consent to the bankruptcy court
14   entering a final judgment. Debtor’s request to the USDC did not disclose whether it would
     consent to the bankruptcy court entering a final judgment. Because the civil action itself had
15   been brought by the Debtor rather than against the Debtor, proceeding in the USDC was not
16   barred by the automatic stay. See discussion at note 6, supra. Defendants likely would have had
     no difficulty obtaining relief from stay to file their counterclaims. Debtor’s claims against the
17   Defendants are property of the Chapter 11 bankruptcy estate, but adjudicating those claims in the
     bankruptcy court seems to be the least efficient and most expensive way of going about it.
18
            14
19            Because the filing of a counterclaim was specifically requested and granted by the
     bankruptcy court, relief from the automatic stay was not required.
20
            15
                The prayer of the Counterclaim seeks an award of compensatory and special damages,
21   pre-judgment and post-judgment interest, other legal expenses, attorneys’ fees and costs of suit.
22   Defendants’ general factual allegations are set forth in paragraphs 5 through 120 of their
     Counterclaim. Paragraphs 12 through 67 sets forth the Defendants’ description of the Settlement
23   Agreement between the parties. Paragraphs 89 through 93 sets forth the Defendants’ description
     of the participation of Commissioner Justin Jones and the issuance of the January 22, 2019
24
     Advisory Opinion by the Nevada Ethics Commission. Paragraphs 96 through 98 sets forth
25   Defendants’ description of the Board’s reliance on recommendations made by the Clark County
     Comprehensive Planning staff. Based on the various general allegations, Defendants allege two
26   claims against the Debtor: breach of contract and breach of implied covenant of good faith and
     fair dealing with respect to the same Settlement Agreement. In other words, Defendants now
27
     affirmatively seek monetary relief against the Debtor based on factual allegations set forth in its
28   Counterclaim.

                                                      7
             Case 19-01105-mkn        Doc 190     Entered 06/30/21 17:03:10        Page 8 of 30




 1           On December 15, 2020, an order was entered denying Defendants’ Prior Protective
 2   Motion (“Prior Protective Order”).16 (AECF No. 99).
 3           On December 23, 2020, Debtor filed an answer to the Counterclaim. (AECF No. 105).17
 4           On April 15, 2021, an order was entered approving a stipulation to extend discovery
 5   deadlines, setting, inter alia, a bar date of August 19, 2021, for discovery to be completed.
 6   (AECF No. 109).
 7           On April 23, 2021, Debtor filed the instant Compel Motion, along with the supporting
 8   declaration of its counsel, Jordan T. Smith (“First Smith Declaration”).18 (AECF Nos. 114 and
 9   115).
10
             16
11              The court rejected Defendants’ assertion that information from the Nevada Ethics
     Commission that may be confidential under NRS 281A.685(1) is also privileged from disclosure
12   through discovery. See Prior Protective Order at 11:9 to 12:13. Moreover, the court also
13   concluded that the Defendants had waived any privilege concerning the January 22, 2019
     Advisory Opinion because Defendants had placed the matter at issue in their Counterclaim and
14   their affirmative defenses to the SAC. Id. at 12:16 to 16:11.
15           17
               As of December 23, 2020, Defendants had filed an answer to the SAC, and Debtor had
16   filed an answer to the Counterclaim. As a result, the parties vigorously contest the merits of the
     claims and defenses alleged in both pleadings, but apparently no longer dispute the sufficiency of
17   the pleadings. The breach of contract and breach of implied covenant of good faith and fair
     dealing claims alleged in the Counterclaim continue to be based on the same Settlement
18   Agreement alleged in the SAC. Neither side has sought summary judgment, discovery has not
19   closed, and the merits of the parties’ respective claims for affirmative relief have not been
     adjudicated.
20
             18
                Attached to the First Smith Declaration are Exhibits 1 through 5 offered in support of
21   the Compel Motion. Exhibit 5 is a copy of an updated privilege log provided by the Defendants
22   on March 16, 2021 (“March 16 Privilege Log”). The adversary proceeding docket number for
     that exhibit is 115-5, from pages 4 of 11 through 4 of 7. There is a narrow column at the far left
23   of the exhibit listing email numbers 1 through 68. The remaining columns of the exhibit are
     labeled A through I. Columns A and B provide the beginning and ending “Bate stamp” page
24
     number of the printout for each email communication. Columns C, D, E, and F provide the
25   names of the recipient, sender, and additional recipients of each email. Columns G and H
     provide the transmission date and subject matter of each communication. Column I identifies
26   that privilege asserted by the Defendants and asserted basis for which portions of the subject
     email was produced in redacted form. For ease of reference, the court will refer in this
27
     Memorandum to the numbers assigned to the communication on the privilege log rather than the
28   specific Bate stamp numbers or range.

                                                      8
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10        Page 9 of 30




 1          On May 7, 2021, Defendants filed an opposition to the Compel Motion (“Compel
 2   Opposition”), along with an appendix. (AECF Nos. 116 and 118). Exhibit “A” to that appendix
 3   is a declaration of their counsel, Thomas Dillard (“First Dillard Declaration”).19
 4          On May 7, 2021, Defendants filed another opposition that included the instant Protective
 5   Motion as a “countermotion” to the Compel Motion, and also supported by a separate appendix.
 6   (AECF Nos. 120 and 122). The exhibits attached to the separate appendix are identical to the
 7   exhibits attached to the appendix accompanying the Compel Opposition, including the First
 8   Dillard Declaration.
 9          On May 27, 2021, Debtor filed an opposition to the Protective Motion (“Protective
10   Opposition”) that attached another declaration of its counsel (“Second Smith Declaration”).20
11   (AECF No. 133).
12          On June 3, 2021, Debtor filed a reply in support of its Compel Motion (“Compel Reply”).
13   (AECF No. 135).21
14          On June 18, 2021, Defendants filed a reply in support of their Protective Motion
15   (“Protective Reply”). (AECF No. 164).22
16          On June 18, 2021, a response to the Compel Motion was filed by Justin Jones (“Jones
17   Response”). (AECF No. 166).23
18
            19
19             In addition to the First Dillard Declaration, the appendix includes Exhibits B through G
     offered in support of the opposition.
20
            20
              Attached to the Second Smith Declaration are Exhibits 6 through 30 offered in support
21   of the Compel Motion.
22
            21
               In support of its Compel Motion, Debtor makes an assertion unsupported by any of the
23   declarations and materials before the court, but refers only to an online video of a planning
     commission meeting that took place in 2016. See Compel Reply at 6:20-24. The court is
24
     unaware of any authority that would permit the court to view such materials.
25
            22
               Attached to the Protective Reply are Exhibits A through E, including another
26   declaration of counsel (“Second Dillard Declaration”).
27          23
               Attached to the Jones Response is a declaration of his counsel, Terry Coffing, along
28   with Exhibits A through D, which includes a copy of an opinion from the Nevada Commission
     on Ethics dated June 22, 2019.
                                                     9
           Case 19-01105-mkn          Doc 190      Entered 06/30/21 17:03:10         Page 10 of 30




 1          On June 23, 2021, Debtor filed a response to the Jones Response (“Debtor’s Jones
 2   Response”). (AECF No. 173).24
 3                                APPLICABLE LEGAL STANDARDS
 4          A party seeking discovery is not required to demonstrate that the information sought is
 5   admissible at trial, but only that the information sought is reasonably calculated to lead to
 6   discovery of admissible evidence. See FED.R.CIV.P. 26(b)(1) (“Information within the scope of
 7   discovery need not be admissible in evidence to be discoverable.”). See generally 8 CHARLES
 8   ALAN WRIGHT, ARTHUR R. MILLER & RICHARD L. MARCUS, FEDERAL PRACTICE & PROCEDURE:
 9   CIVIL § 2008 (“8 Wright & Miller”) (3rd ed. April 2021 update) (“[T]he fact that the information
10   sought is hearsay or is otherwise inadmissible at trial does not bar discovery if it is relevant to the
11   subject matter of the action and there is a reasonable possibility that the information sought may
12   provide a lead to other evidence that will be admissible. Questions of admissibility are best left
13   until trial.”) (footnotes omitted; emphasis added).
14          A party opposing discovery bears the burden of showing why a discovery request should
15   be denied. See Prior Protective Order at 8, quoting Painters Joint Comm. v. Emp. Painters Tr.
16   Health & Welfare Fund, 2011 WL 4573349, at *5-6 (D.Nev. Sept. 29, 2011). Compare 8 Wright
17   & Miller, supra, § 2035 (“[Civil Rule 26(c)] requires good cause to be shown for a protective
18   order. This puts the burden on the party seeking relief to show some plainly adequate reason
19   therefore. The courts have insisted on a particular and specific demonstration of fact, as
20   distinguished from stereotyped and conclusory statements, in order to establish good cause.”).
21   That burden includes demonstrating that a privilege applies to the requested discovery at which
22   point the requested information would be outside the scope of discovery. See FED.R.CIV.P.
23   26(b)(1) (“Unless otherwise limited by court order, the scope of discovery is a follows: Parties
24   may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
25   defense…”) (emphasis added). The responding party must both demonstrate that a privilege
26   applies and timely assert the privilege. See 8 Wright & Miller, supra, § 2016.1 (“An existing
27
            24
28            Attached to the Debtor’s Jones Response is another declaration of Jordan Smith
     (“Third Smith Declaration”), to which is attached Exhibits 1 through 6.
                                                    10
           Case 19-01105-mkn          Doc 190      Entered 06/30/21 17:03:10        Page 11 of 30




 1   privilege exemption from discovery must be raised in a proper fashion to be effective in
 2   justifying a refusal to provide discovery. Failure to assert the privilege objection correctly can
 3   mean that the privilege is waived.”). Compare In re Hotels Nevada, LLC, 458 B.R. 560, 573
 4   (Bankr. D. Nev. 2011)(“Under federal law, SDW bears the burden of establishing the
 5   applicability of the [attorney-client] privilege.”).
 6                                              DISCUSSION25
 7           By the instant Compel Motion, Debtor seeks an order under Civil Rule 37(a)(1)
 8   requiring the Defendants to produce unredacted copies of documents 2, 3, 4, 5, 6, 7, 9, 11, 38,
 9   39, 40, 41, 44, 48, 49, 51, 65, 66, 67 and 68 identified on the March 16 Privilege Log. Except
10   for documents 65, 66, 67 and 68, Defendants describe the basis for redaction as
11   “Legislative/Executive Privilege.” For documents 65, 66, 67 and 68, Defendants describe the
12   basis as “Attorney-Client Privilege: Atty/Client Communication.”
13           By the instant Protective Motion, Defendants seek not only to deny the relief sought by
14   the Compel Motion, but also an order under Civil Rule 26(c) “to limit discovery and the
15   evidentiary record in this case in keeping with the aforementioned privilege and thereby preclude
16   any discovery and admissibility pertaining to current and former Clark County Commissioners
17   subjective motivations, intents and deliberations pertaining to Gypsum’s major project
18   development applications.” Protective Motion at 20:9-13. Defendants identify the
19           25
                At the hearing in this matter, Debtor’s counsel acknowledged that the admissibility at
20   trial of any evidence obtained through discovery may be impacted by whether the parties’ claims
     are tried before a jury or a judge. The parties’ respective and various claims for damages on
21   contract, condemnation, and constitutional violation theories typically are determined by a jury.
22   Debtor’s claims for a writ of mandamus as well as an injunction seek equitable relief which
     typically are determined by a judge. In this instance, the Debtor and the Defendants have
23   demanded a jury trial, and at least the Debtor has stated that it does not consent to the bankruptcy
     judge conducting a jury trial. Apparently, there also is no consent by all parties to the
24
     bankruptcy court entering a final judgment. Under these circumstances, it appears that this
25   proceeding eventually will return to the USDC for a jury trial at which time the USDC will be in
     the best position to determine whether otherwise admissible evidence, if any, disputed by the
26   parties, should be allowed before a jury. Likewise, the USDC will be in the best position to
     determine whether any required jury instructions must be tailored to address the concerns raised
27
     by the parties. Although entities related to the Debtor are not strangers to this bankruptcy court, it
28   is not readily apparent why the Debtor requested that the instant litigation be referred to the
     bankruptcy court.
                                                       11
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10        Page 12 of 30




 1   “aforementioned privilege” as a “legislative” privilege that permits redactions of the email
 2   communications identified in the March 16 Privilege Log. Because of the asserted legislative
 3   privilege, Defendants also argue that “Gypsum is further precluded from any inquiry at all into
 4   the mental process or rationale for any of the BCC members’ actions beyond the public meetings
 5   and the official record. Clark County, pursuant to the privilege and corollary official record
 6   limitation, should be protected from additional documentary discovery as well as deposition
 7   inquiry related to the subjective intent and mental impressions of any current of (sic) former
 8   Clark County Commissioners.” Id. at 20:1-6.
 9          There is no apparent dispute that the Debtor propounded discovery under Civil Rule 34
10   requesting the production of the email communications that are the subject of the Compel
11   Motion. There is no dispute that the parties are operating under a Stipulated Confidentiality
12   Order that governs the disclosure and use of privileged materials sought or received during the
13   course of discovery. There is no dispute that the parties have proceeded with other forms of
14   discovery, including the issuance of subpoenas to non-parties such as the Nevada Ethics
15   Commission and taking depositions of persons who are not named as parties such as
16   Commissioner Justin Jones. There is no dispute that Defendants have produced various
17   documents, including copies of email communications, during the course of discovery. There is
18   no dispute that Defendants have produced only redacted copies of the communications that are
19   the subject of the Compel Motion.
20          There is no dispute that the Defendants previously asserted in their 12(c) Motion that the
21   Board could not even be sued by the Debtor due to its alleged immunity for discretionary acts
22   under NRS 41.032. There is no dispute that the court rejected Defendants’ assertion and
23   concluded that an exception for discretionary act immunity applies to actions taken in bad faith
24   or in violation of constitutional rights. See discussion at note 10, supra.26 There is no dispute
25
26          26
               Recital M to the Settlement Agreement states as follows: “The County and Gypsum
     recognize through this Agreement there are no guarantees, commitments or binding obligations
27
     by County to approve a Major Project application, or to approve any uses or increased densities
28   proposed by Gypsum as part of any Major Project application and that the County retains
     discretion regarding any application submitted by Gypsum as a result of this Agreement.” This
                                                    12
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10         Page 13 of 30




 1   that the court previously concluded that the Debtor could plausibly state claims for relief for
 2   violations of due process as well as violations of equal protection under the U.S. Constitution.
 3   See discussion at notes 9 and 10, supra. There is no dispute that the Defendants previously
 4   asserted in its Prior Protective Motion that confidential information under NRS 281A.685(1)
 5   subpoenaed from the Nevada Ethics Commission concerning its January 22, 2019 Advisory
 6   Opinion was privileged from disclosure through discovery. See discussion at note 16, supra.
 7   There is no dispute that the court previously concluded that such confidential information is not
 8   privileged from being disclosed through discovery and also that Defendants had waived any
 9   privilege by placing the January 22, 2019 Advisory Opinion at issue in their Counterclaim and
10   affirmative defenses. Id.27
11          Against this backdrop, the court considers Defendants’ assertion of a legislative privilege
12   in opposition to the Compel Motion and in support of its Protective Motion.
13          A. The Legislative Privilege Cases Cited by the Parties.
14          In connection with both the Prior Protective Motion and the 12(c) Motion, both parties
15   addressed the degree to which claims against the Defendants could be pursued in relation to the
16   prior Settlement Agreement. As previously noted, both parties have alleged that the Settlement
17   Agreement was breached by the other party, and that monetary damages should be awarded. The
18   parties have pursued discovery for a significant period of time after their respective claims were
19   placed at issue, and the court is now asked to impose certain limits. The focus of the current
20   skirmish is whether Defendants’ assertion of legislative privilege should now bar both certain
21   pretrial discovery propounded by the Debtor as well as the introduction of evidence at a trial in
22
     recital appears to preserve discretion over such applications but does not appear to create a
23   contractual immunity for actions taken in bad faith or in violation of constitutional rights.
24          27
               Whether the Counterclaim was compulsory or permissive under Civil Rule 13(a) and
25   (b) is immaterial. Defendants voluntarily filed the Counterclaim to affirmatively seek damages
     and other relief against the Debtor, just like the Debtor voluntarily filed the SAC. Defendants
26   therefore have the burden of proof on their factual allegations and must provide discovery of
     relevant information. Filing of the Counterclaim, as well as the SAC, constitutes a certification
27
     by the respective parties and their counsel, inter alia, that the allegations and factual contentions
28   have evidentiary support or are likely to have evidentiary support after a reasonable opportunity
     for investigation or discovery. See FED.R.CIV. P. 11(b)(3).
                                                        13
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10        Page 14 of 30




 1   which this court likely will not preside. Both parties have submitted written memoranda citing a
 2   variety of decisions addressing the issue of legislative privilege. The court will not address all of
 3   the cases cited by the Debtor28 and the Defendants,29 but will discuss the principal cases most
 4   informative of the current dispute.
 5          28
                In addition to the principal cases summarized below, Debtor cites other decisions in
 6   support of limiting assertion of the legislative privilege. See Compel Motion at 9-12, citing
     Scalia v. Int'l Longshore & Warehouse Union, 336 F.R.D. 603 (N.D. Cal. 2020); N. Pacifica,
 7   LLC v. City of Pacifica, 274 F. Supp. 2d 1118 (N.D. Cal. 2003); DR Partners v. Bd. of Cnty.
 8   Com'rs of Clark Cnty., 6 P.3d 465 (Nev. 2000); United States v. Fernandez, 231 F.3d 1240 (9th
     Cir. 2000); Clark Cnty. School Dist. v. Las Vegas Review-Journal, 429 P.3d 313 (Nev. 2018);
 9   Marylanders for Fair Representation, Inc. v. Schaefer, 144 F.R.D. 292 (D. Md.1992); 2BD
     Associates Ltd. Partnership v. County Com'rs for Queen Anne's County, 896 F. Supp. 528
10
     (D.Md.1995); Front Royal and Warren County Indus.Park Corp. v. Town of Front Royal, Va.,
11   865 F.2d 77 (4th Cir. 1989); Trevino By and Through Cruz v. Gates, 17 F.3d 1189 (9th
     Cir.1994), superseded by 23 F.3d 1480; Crymes v. DeKalb County, Ga., 923 F.2d 1482 (11th
12   Cir.1991); Cinevision Corp. v. City of Burbank, 745 F.2d 560 (9th Cir.1984), cert. denied, 471
     U.S. 1054 (1985); Stone's Auto Mart, Inc. v. City of St. Paul,Minn., 721 F. Supp. 206 (D.
13
     Minn.1989); Fralin & Waldron, Inc. v. Henrico County, Va., 474 F. Supp. 1315 (E.D.Va. 1979);
14   Cutting v. Muzzey, 724 F.2d 259 (1st Cir.1984); Citizens of Overton Park v. Volpe, 401 U.S.
     402 (1971) abrogated on othergrounds by Califano v. Sanders, 430 U.S. 99 (1977). See also
15   Compel Reply at 3-4, citing Scott v. Greenville Cty., 716 F.2d 1409 (4th Cir. 1983). See also
16   Debtor’s Jones Response at 3-14, citing Miles-Un-Ltd., Inc. v. Town of New Shoreham, R.I.,
     917 F. Supp. 91 (D.N.H. 1996); Manzi v. DiCarlo, 982 F. Supp. 125 (E.D.N.Y. 1997); Nevada
17   Restaurant Service, Inc. v. Clark County, 2016 WL 1611109 (D. Nev.,Apr. 20, 2016); Nevada
     Restaurant Service, Inc. v. City of Las Vegas, 2018 WL 3973402 (D. Nev., Aug. 20, 2018);
18   Citizens for a Public Train Trench Vote v. City of Reno, 118 Nev. 574, 53 P.3d 387 (2002);
19   United States v. Renzi, 651 F.3d 1012 (9th Cir. 2011); Scott v. Greenville County, 716 F.2d 1409
     (4th Cir. 1983); Board of Supervisors of Fluvanna County v. Davenport & Co.,LLC, 742 S.E.2d
20   59 (Va. 2013); Michigan State A. Phillip Randolph Institute v. Johnson, 2018 WL 1465767 (E.D.
     Mich., Jan. 4, 2018). See also Protective Opposition at 14-17, citing United States v. SDI Future
21   Health, Inc., 464 F. Supp. 2d 1027 (D. Nev. 2006).
22          29
                In addition to the principal cases summarized below, Defendants cite other decisions
23   in support of their assertion of the legislative privilege. See Compel Opposition at 11-19, citing
     Fletcher v. Peck, 6 Cranch 87, 3 L. Ed. 162 (1810); Soon Hing v. Crowley, 113 U.S. 703 (1885);
24
     Dombrowski v. Eastland, 387 U.S. 82 (1967); Miles-Un-Ltd., Inc. v. Town of New Shoreham,
25   R.I., 917 F.Supp. 91 (D.N.H. 1996); United States v. Helstoski, 442 U.S. 477 (1979); Coffin v.
     Coffin, 4 Mass. 1 (1808); Knights of Columbus v. Town of Lexington, 138 F. Supp.2d 136 (D.
26   Mass. 2001); Kay v. City of Rancho Palos Verdes, 2003 WL 25294710 (C.D.Cal. Oct. 10, 2003);
     Searingtown Corp. v. Village of North Hills, 575 F. Supp. 1295 (E.D.N.Y. 1981); Kenwood
27
     Gardens Condominiums, Inc. v. Whalen Properties, LLC, 144 A.3d 647 (Md. 2016); Orange v.
28   County of Suffolk, 855 F. Supp. 620 (E.D.N.Y. 1994); Novak v. City of High Point, N.C. App.
     LEXIS 1383 (N.C. Ct. App., 2003); Marylanders for Fair Representation, Inc. v. Schaefer, 144
                                                        14
           Case 19-01105-mkn          Doc 190      Entered 06/30/21 17:03:10         Page 15 of 30




 1          In United States v. Morgan, 313 U.S. 409 (1941), fifty civil actions were commenced
 2   against the United States in April of 1930, challenging an order of the Secretary of Agriculture
 3   that fixed the maximum rates and charges for stockyard services. The petitions in each case
 4   alleged that the order exceeded the Secretary’s authority under the federal Packers and
 5   Stockyards Act, 7 U.S.C. §201, et seq., and sought to enjoin enforcement of the order.
 6   Eventually, the order was enforced against certain parties by requiring excess charges to be
 7   impounded. The U.S. District Court for the Western District of Missouri, however, ordered that
 8   the impounded funds be remitted to the petitioners. 32 F.Supp. 546 (W.D. Mo. 1940). That
 9   decision was reversed by the Supreme Court which, inter alia, rejected claims that the
10   Secretary’s public comments reflected bias that disqualified him from making a valid decision to
11   issue the subject order. 313 U.S. at 420-21.30 The Court also observed that the district court
12   improperly allowed the petitioners to take the Secretary’s deposition by appearing in person at
13   trial. Id. at 421-22. The court compared the requirement of such trial testimony to requiring a
14   judicial officer to testify at trial: “But the short of the business is that the Secretary should never
15
16   F.R.D. 292 (D. Md. 1992); In re Hubbard, 803 F.3d 1298 (11th Cir. 2015); Brown & Williamson
     Tobacco Corp. v. Williams, 62 F.3d 408 (D.C. Cir. 1995); Illinois RSA No. 3 v. County of
17   Peoria, 963 F.Supp. 732 (C.D.I11.1997); BellSouth Mobility v. Gwinnett County, 944 F.Supp.
     923 (N.D.Ga.1996); AT&T Wireless v. City Council of Virginia Beach, 979 F.Supp. 416
18   (E.D.Va.1997). See also Jones Response at 16-19, citing McCray v. Maryland DOT, 741 F.3d
19   480 (4th Cir. 2014); Illinois RSA No. 3 v. County of Peoria, 963 F. Supp. 732 (C.D. Ill. 1997).
     See Protective Motion at 13-19 [same cases cited in Compel Opposition]. See also Protective
20   Reply at 7-13, citing In re Hubbard, 803 F.3d 1298 (11th Cir. 2015). At the hearing, Defendants
     requested that the court also consider certain authorities cited in connection with their 12(c)
21   Motion and Discovery Stay Motion. See 12(c) Reply at 10-11, citing, e.g., Tumey v. Ohio, 273
22   U.S. 510 (1927). See Discovery Stay Reply at 12-13, citing, Kaahumanu v. County of Maui, 315
     F.3d 1215 (9th Cir. 2003); San Pedro Hotel v. City of Los Angeles, 159 F.3d 470 (9th Cir.1998);
23   Kuzinich v. County of Santa Clara, 689 F.2d 1345 (9th Cir.1982), Acierno v. Cloutier, 40 F.3d
     597 (3d Cir.1994); Marylanders for Fair Representation, Inc. v. Schaefer, 144 F.R.D. 292 (D.
24
     Md. 1992).
25
            30
               Perhaps apropos of the time, the Court observed: “Cabinet officers charged by
26   Congress with adjudicatory functions are not assumed to be flabby creatures any more than
     judges are. Both may have an underlying philosophy in approaching a specific case. But both
27
     are assumed to be men of conscience and intellectual discipline, capable of judging a particular
28   controversy fairly on the basis of its own circumstances. Nothing in this record disturbs such an
     assumption.” 313 U.S. at 421 (emphasis added).
                                                      15
           Case 19-01105-mkn          Doc 190      Entered 06/30/21 17:03:10          Page 16 of 30




 1   have been subjected to this examination. The proceeding before the Secretary ‘has the quality
 2   resembling that of a judicial proceeding.’…Such an examination of a judge would be destructive
 3   of judicial responsibility. We have explicitly held in this very litigation that ‘it was not the
 4   function of the court to prove the mental processes of the Secretary.’” Id. at 422.31
 5          In Tenney v. Brandhove, 341 U.S. 367 (1951), an individual (Brandhove) sued a
 6   California state senator (Tenney) along with a legislative committee he chaired (California
 7   Senate Fact-Finding Committee on Un-American Activities), in addition to the mayor of San
 8   Francisco (Robinson), to recover damages for violation of civil rights. The damages stemmed
 9   from the alleged statements and related conduct of Tenney, Robinson, and others during the
10   course of a committee hearing to investigate the actions of various individuals suspected of or
11   simply baldly accused of unpatriotic activity. The suit was brought in the U.S. District Court for
12   the Northern District of California under 8 U.S.C. §§ 43 and 47(3), but was dismissed for failure
13   to state a claim for relief. The Ninth Circuit reversed and permitted the action to proceed. On
14   certiorari, the Supreme Court reversed the Ninth Circuit and affirmed the lower court decision.
15   The Court looked to whether 8 U.S.C. § 43 applied to the conduct of the named defendants.
16   Because the complaint alleged actions by the defendants “in the sphere of legitimate legislative
17   activity,” the majority concluded that no claim was stated under 8 U.S.C. § 43.
18          The action in Tenney was dismissed at the pleading stage. There was no counterclaim
19   asserted by the defendants seeking damages against the individual plaintiff. There were no
20   allegations by the defendants characterizing their conduct in order to obtain affirmative relief
21   against the plaintiff. In his concurring opinion, Justice Black observed:
22                  It is not held that the validity of legislative action is coextensive with
                    the personal immunity of legislators. That is to say, the holding that
23                  the chairman and the other members of his Committee cannot be
24                  sued in this case is not a holding that their alleged persecution of

25
            31
               At the time the proceedings in Morgan were commenced in April 1930, the Federal
26   Rules of Civil Procedure did not exist. Adopted in 1938 pursuant to the Rules Enabling Act of
     1934, 28 U.S.C. § 2071, et seq., the Civil Rules embody a liberal discovery approach by which
27
     parties can be compelled to provide evidence that supports their opponent’s case. The liberality
28   of the discovery provisions of the Civil Rules is captured in the language of Civil Rule 26(b)(1)
     that does not require information to be admissible in order to be discoverable.
                                                      16
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10         Page 17 of 30




                    Brandhove is legal conduct. Indeed, as I understand this decision,
 1
                    there is still much room for challenge to the Committee action.
 2                  Thus, for example, in any proceeding instituted by the Tenney
                    Commission to fine or imprison Brandhove on perjury, contempt or
 3                  other charges, he would certainly be able to defend himself on the
                    ground that the resolution creating the Committee or the
 4
                    Committee’s actions under it were unconstitutional and void.
 5
     341 U.S. at 379-380 (emphasis added).
 6
            In Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S.
 7
     252 (1977), a nonprofit developer of low-income housing sued a village in Illinois for denying a
 8
     rezoning request. Plaintiff sued for declaratory and injunctive relief in the U.S. District Court for
 9
     the Northern District of Illinois. Under 42 U.S.C. § 1983 and 42 U.S.C. § 3601, inter alia,
10
     alleging that the village had acted in violation of the federal Civil Rights Act and federal Fair
11
     Housing Act. The district court conducted a bench trial and concluded that plaintiff had failed to
12
     demonstrate that the village officials had discriminated against racial minorities in denying the
13
     rezoning request. 373 F.Supp. 208, 211 (N.D.Ill. 1974). The district court expressly observed
14
     that there was “no direct evidence by which to determine the motives or mental processes of the
15
     trustees, and plaintiffs depend on circumstantial evidence.” Id. at 210. It further concluded that
16
     the plaintiffs had “failed to carry their burden of proving discrimination by defendants against
17
     racial minorities as distinguished from the under-privileged generally.” Id. The district court
18
     also distinguished between the motives of citizens opposed to low-income housing in their
19
     neighborhoods and the basis for the decision of village officials to deny rezoning: “The weight of
20
     the evidence proves that the defendants were motivated with respect to the property in question
21
     by a legitimate desire to protect property values and the integrity of the Village’s zoning plan.”
22
     Id. at 211.32 On appeal, the Seventh Circuit reversed, concluding that the denial had a racially
23
24          32
                The district court in Village of Arlington Heights also commented as follows: “Lest
25   plaintiffs conclude that they are faced with an insurmountable problem of proof, they are referred
     to a recent decision by this court in the case of Cousins et al. v. City Council of the City of
26   Chicago et al., D.C., 361 F.Supp. 530. There the plaintiffs succeeded in proving that the
     defendant City discriminated against a black minority when it established the boundaries of the
27
     7th Ward, as evidenced by certain acts and statements of an alderman, changes wrought in a pre-
28   existing ward map, and certain circumstantial evidence. This decision, incidentally, is on
     appeal.” 373 F.Supp. at 211. In the Cousins case, the evidence before the trial court included
                                                       17
           Case 19-01105-mkn         Doc 190     Entered 06/30/21 17:03:10         Page 18 of 30




 1   discriminatory effect unsupported by a compelling public interest, in violation of equal
 2   protection and the Civil Rights Act. 517 F.3d 409, 414-15 (7th Cir. 1975).
 3          On certiorari, the Supreme Court in Village of Arlington Heights reversed and remanded
 4   for the district court to determine whether the village had violated the Fair Housing Act. 429
 5   U.S. at 371. Like the circuit court, the Supreme Court also reviewed the evidence considered by
 6   the district court. The Court expressed its concern about intrusions into the decision-making
 7   processes of legislative and executive officials. Id. at 369 n. 18. The Court also observed as
 8   follows: “Respondents complain that the District Court unduly limited their efforts to prove that
 9   the Village Board acted for discriminatory purposes, since it forbade questioning Board members
10   about their motivation at the time they cast their votes. We perceive no abuse of discretion in the
11   circumstances of this case, even if such an inquiry into motivation would otherwise have been
12   proper. See n. 18, supra. Respondents were allowed, both during the discovery phase and at
13   trial, to question Board members fully about materials and information available to them at the
14   time of decision. In light of respondents’ repeated insistence that it was effect and not
15   motivation which would make out a constitutional violation, the District Court’s action was not
16   improper.” Id. at 270 n. 20 (emphasis added).
17          In City of Las Vegas v. Foley, 747 F.2d 1294 (9th Cir. 1984), the City of Las Vegas was
18   sued by a number of adult businesses that challenged the sudden enforcement of certain zoning
19   ordinances. Plaintiffs asserted claims under 42 U.S.C. § 1983 alleging that their rights to free
20   speech and expression, and due process, were violated under the First and Fourteen
21   Amendments. The U.S. District Court for the District of Nevada granted a preliminary
22   injunction in favor of the plaintiffs, but the Ninth Circuit reversed on appeal. See Lydo
23   Enterprises, Inc. v. City of Las Vegas, 745 F.2d 1211 (9th Cir. 1984). After discovery in the
24   action was completed, the plaintiffs sought to reopen discovery to depose city officials regarding
25   their motives for enacting the zoning ordinance in question, based on the Supreme Court’s
26   subsequent denial of certiorari of the Ninth Circuit’s prior decision in Tovar v. Billmeyer, 721
27
28   live witness and deposition testimony of the city officials and support staff involved in the
     legislative action of determining the boundaries of the city wards at issue. 361 F.Supp at 531.
                                                     18
           Case 19-01105-mkn          Doc 190     Entered 06/30/21 17:03:10         Page 19 of 30




 1   F.2d 1260 (9th Cir. 1983), cert. denied, 105 S.Ct. 223 (1984). After the district court in Foley
 2   denied the city’s motion for a protective order to prevent such depositions, the city sought a writ
 3   of mandamus from the Ninth Circuit to require the district court to issue the protective order. The
 4   Ninth Circuit granted a writ of mandamus directing the district court to “determine whether and
 5   to what extent deposition testimony may be useful, limited to establishing relevant objective
 6   circumstances under with the ordinance was enacted, and to grant an appropriate protective order
 7   consistent with this opinion.” 747 F.2d at 1299.
 8          The civil action in Foley involved plaintiffs seeking to prevent the city from suddenly
 9   enforcing previously enacted zoning ordinances that would cause economic damage to their
10   businesses. Plaintiffs alleged that the city’s action violated their rights under the U.S.
11   Constitution. The record does not reflect that counterclaims were asserted by the city seeking
12   damages against the plaintiffs. Moreover, the Ninth Circuit expressly allowed the district court
13   to determine whether the deposition testimony of city officials would be useful to establishing
14   the relevant objective circumstances surrounding the legislative activity at issue in the case.
15          In Kawaoka v. City of Arroyo Grande, 17 F.3d 1227 (9th Cir. 1994), the individual
16   plaintiffs sued the city in which they lived, as well as the city council, and individual members of
17   the city council. Under 42 U.S.C. § 1983, plaintiffs alleged that defendants’ actions in adopting
18   certain land use plans violated their rights to substantive due process and equal protection.
19   Testimony and statements were available from city council members, and various officials
20   involved in the plans. 796 F.Supp. 1320, 1328. Depositions apparently were taken of the mayor,
21   city engineer, deputy public works director, long range planner, and planning director. Id. at
22   1328-29. Plaintiffs’ constitutional challenges to the city’s actions as applied and on their face
23   were rejected on summary judgment by the U.S. District Court for the Central District of
24   California. Id. at 1333. The district court also found that the individual members of the city
25   council were immune from being sued because their actions in approving a land use plan for the
26   entire community was legislative in nature. Id. at 1332. The Ninth Circuit affirmed. With
27   respect to the immunity of individual city council members, the Ninth Circuit panel observed:
28                  The district court correctly noted that zoning enactments that affect
                    large populations are legislative in nature. Kuzinich v. County of
                                                      19
           Case 19-01105-mkn          Doc 190      Entered 06/30/21 17:03:10         Page 20 of 30




                    Santa Clara, 689 F.2d 1345, 1349-50 (9th Cir. 1982). Adopting the
 1
                    general plan and water moratorium, both of which affected the entire
 2                  community of Arroyo Grande, were legislative acts. Appellants
                    provide no evidence that suggests that the City acted separately from
 3                  the general plan amendment to single out the Kawaokas for special
                    treatment. See Harris, 904 F.2d at 501-02 (city acts to rezone
 4
                    plaintiff’s land, without notice, after third party requested a change
 5                  in zoning); see also Bateson, 857 F.2d at 1303 (city’s refusal to issue
                    specific building permit is executive act).
 6
     17 F.3d at1239 n. 11 (emphasis added).
 7
            The action in Kawaoka was decided on cross-motions for summary judgment. The
 8
     decision addressed whether the city officials were entitled to immunity rather than whether
 9
     legislative privilege prevented discovery from being taken. To the contrary, the district court
10
     decision indicates that discovery actually was taken from the various city officials and
11
     employees. On plaintiffs’ equal protection claim, the district court concluded and the Ninth
12
     Circuit agreed, that no genuine dispute of fact had been raised to suggest that the city
13
     discriminated against the plaintiffs on the basis of race or that the plaintiffs were irrationally
14
     singled out for different treatment. 17 F.3d at 1240. There was no counterclaim asserted by the
15
     defendants, however, seeking damages against the individual plaintiffs.
16
            In Equal Employment Opportunity Commission v. Washington Suburban Sanitary
17
     Commission, 631 F.3d 174 (4th Cir. 2011), a federal agency charged with the investigation and
18
     possible enforcement of employee claims brought under the Age Discrimination in Employment
19
     Act subpoenaed personnel information from a Maryland public utility. The subpoena sought
20
     documents regarding the utility’s decision to restructure its information technology department.
21
     When the utility declined, an action was brought in the U.S. District Court for the District of
22
     Maryland. The district court overruled the utility’s assertion of legislative immunity and
23
     privilege, and ordered compliance with the subpoena. The Fourth Circuit affirmed because the
24
     subpoena only sought documentary information for investigatory purposes, not to pursue a
25
     violation. 631 F.3d at 182. Moreover, the subpoena did not seek to compel testimony of utility
26
     officials. Id. Because the subpoena sought information for potentially non-privileged acts
27
28

                                                       20
           Case 19-01105-mkn          Doc 190      Entered 06/30/21 17:03:10         Page 21 of 30




 1   outside of legislative activity, the circuit court concluded that the legislative immunity and
 2   privilege was not at issue. In reaching this balance, the circuit panel observed:
 3                  Litigation by its nature features dark and bright sides of the moon.
                    The dark side of subpoenas such as this lies in their threat to needed
 4                  bureaucratic innovation and restructuring and in the potential threat
 5                  to vitality and independence of the legislative branch. Legislative
                    immunity and legislative privilege protect legislators from the perils
 6                  of individual liability and the distractions of compulsory process.
                    We have these doctrines for apparent and important reasons. The
 7                  public must be able to make its electoral selection from a wealth of
 8                  qualified candidates, not simply the few undeterred or unaffected by
                    the threat of financial liability, and those selected must be able to
 9                  focus their entire energies on discharging their public duties, free
                    from concerns about personal consequences and the hassles of
10                  lawsuits.
11
                    The other, brighter lunar side of course is the ability of Americans
12                  to work without the discrimination that the legislative branch has
                    itself condemned. And the modified subpoena thus far advances this
13                  legislative intent without impairing legislative independence. At
14                  this preliminary stage of the investigation the EEOC has not sought
                    testimony from the [utility commissioners] or from county council
15                  members, and we do not yet know whether its investigation will
                    even evolve into a lawsuit or whether defending such a suit would
16
                    require legislators’ testimony or involvement. The EEOC has also
17                  demonstrated its willingness to avoid infringing on potentially
                    privileged territory, and the remaining materials it seeks appear to
18                  go largely to administrative employment decisions. On the present
                    record, we see no basis for not enforcing the subpoena.
19
20   631 F.3d at 184-85 (emphasis added).

21          In Lee v. City of Los Angeles, 908 F.3d 1175 (9th Cir. 2018), the individual voters

22   brought suit under 42 U.S.C. §1983 alleging that the redistricting plan for Los Angeles city

23   council districts violated the equal protection clause. The consolidated actions named the City of

24   Los Angeles as well as individual officials involved in formulating the plan for the voting

25   districts. Plaintiffs alleged that the redistricting plan violated the equal protection clause of the

26   U.S. Constitution. The complaint sought declaratory, injunctive and other equitable relief, as

27   well as the recovery of attorney’s fees. Defendants answered but did not counterclaim for

28   affirmative relief. Evidence was presented on summary judgment that certain non-voting

                                                       21
           Case 19-01105-mkn          Doc 190      Entered 06/30/21 17:03:10         Page 22 of 30




 1   members of the city’s redistricting commission had expressed opinions on racial composition as
 2   a factor in redistricting, but that the evidence did not establish that race was the predominant or
 3   only motivating factor. 88 F.Supp.3d 1140, 1152. The district court rejected the equal protection
 4   challenge on summary judgment, concluding that no genuine dispute of fact had been raised to
 5   suggest that the city’s plan subordinated or ignored traditional redistricting criteria. Id. at 1154.
 6           The Ninth Circuit in Lee affirmed the grant of summary judgment. The circuit also
 7   affirmed the district court’s order granting a protective order to prevent local officials from being
 8   deposed. The circuit panel concluded that the city’s claim of legislative privilege barred the
 9   voters from deposing city officials involved in the redistricting process. 908 F.3d at 1186-87,
10   citing Tenney, 341 U.S. at 369-379. The panel observed that “Like their federal counterparts,
11   state and local officials undoubtedly share an interest in minimizing the ‘distraction’ of
12   ‘divert[ing] their time, energy, and attention from their legislative tasks to defend the litigation.’
13   …The rationale for the privilege – to allow duly elected legislators to discharge their public
14   duties without concern for adverse consequences outside the ballot box – applies equally to
15   federal, state, and local officials.” Id. at 1187 (citations omitted).
16           In Nevada Restaurant Services, Inc. v. City of Las Vegas, City Council of Las Vegas,
17   2019 WL 427326 (D.Nev. Feb. 4, 2019), the owner of a local tavern that included slot machines
18   filed a civil action against the City of Las Vegas and its city council in the U.S. District Court for
19   the District of Nevada. Plaintiff asserted various claims based on the city’s issuance of a gaming
20   license that restricted the number of slot machines on the tavern premises. It alleged that the
21   city’s decision was arbitrary and capricious, and that the plaintiff was being treated differently
22   than other similar businesses. Id. at *1. The city answered the complaint but did not
23   counterclaim for affirmative relief. Prior to trial, the district court considered a variety of
24   requests from the parties. The district court denied plaintiff’s request to use an advisory jury in
25   connection with its claim seeking a writ of mandamus. The district court also granted in part and
26   denied in part the city’s motion in limine that sought to prevent the trial testimony of various city
27   council members. The court rejected without prejudice the plaintiff’s assertion that the city
28   already had waived objection to trial testimony by allowing city council members to be deposed

                                                       22
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10         Page 23 of 30




 1   in discovery. Id. at *3. The district court indicated that it might permit trial testimony from city
 2   council members if the plaintiff required more than the administrative record of the gaming
 3   license decision to establish its equal protection claim. The district court preliminarily
 4   determined that it “will permit Plaintiff to elicit testimony from City Council Members, but will
 5   limit such testimony to objective circumstances surrounding their decision-making process for
 6   Plaintiff’s license application. Id. at *4. However, the court also ruled that “at this time the
 7   Court will not allow Plaintiff to inquire about the subjective mental impressions or processes of
 8   City Council Members. Plaintiff has not supported its present need to take such action in light of
 9   the availability of comparable evidence.” Id.
10          In Department of Commerce v. New York, 139 S.Ct. 2551 (2019), various States,
11   counties, cities, and other entities commenced separate civil actions in the U.S. District Court for
12   the Southern District of New York. They challenged a decision by the Secretary of Commerce
13   to include a citizenship question in the decennial census form. The decision to include the
14   citizenship question was alleged to be in violation of the U.S. Constitution and various federal
15   statutes, and subject to review under the federal Administrative Procedure Act (“APA”).
16   Declaratory and injunctive relief were sought. The separate complaints eventually were
17   answered, but no counterclaims were filed seeking affirmative relief against the various
18   plaintiffs. After the Secretary submitted the administrative record on which his decision
19   allegedly was based, he submitted a supplement. Because the administrative record was
20   incomplete despite the supplement, the district court found that there were exceptional
21   circumstances warranting an order allowing the Secretary to be deposed, 333 F.Supp.3d 282
22   (S.D.N.Y. 2018),33 but that order was stayed by the Supreme Court. Thereafter, the district court
23
24          33
                 In concluding that exceptional circumstances existed, the district court in Department
25   of Commerce observed, inter alia, as follows: “The foregoing record is enough to justify the
     relief Plaintiffs seek, but a deposition is also warranted because Defendants – and Secretary Ross
26   himself – have placed the credibility of Secretary Ross squarely at issue in these cases…In short,
     it is indisputable – and in other (perhaps less guarded) moments, Defendants themselves have not
27
     disputed – that the intent and credibility of Secretary Ross himself are not merely relevant, but
28   central, to Plaintiffs claims in this case. It goes without saying that Plaintiffs cannot
     meaningfully probe or test, and the Court cannot meaningfully evaluate, Secretary Ross’s intent
                                                        23
           Case 19-01105-mkn          Doc 190     Entered 06/30/21 17:03:10          Page 24 of 30




 1   conducted a bench trial under the APA to review the Secretary’s decision, but without the
 2   Secretary’s deposition. After trial, the district court entered judgment vacating the Secretary’s
 3   decision, enjoining the Secretary from including the citizenship question, and remanding the
 4   matter for further action by the Secretary consistent with the court’s decision. 351 F.Supp.3d
 5   502, 673- 678 (S.D.N.Y. 2019). In light of its final decision, the district court vacated as moot its
 6   prior order allowing the Secretary to be deposed. Id. at 680.
 7          Although an appeal was taken to the Second Circuit, the Supreme Court granted certiorari
 8   before the circuit court could enter a judgment. The Supreme Court affirmed the district court’s
 9   decision to vacate the Secretary’s decision after review under the APA. 139 S.Ct. at 2576. The
10   Court concluded that the Secretary’s explanation for his decision was pretextual and therefore
11   inadequate to permit meaningful judicial review. Id. at 2574-76. The Court also concluded that
12   the order permitting the Secretary to be deposed was premature at the time it was entered by the
13   district court, but reiterated that there is a “narrow exception to the general rule against inquiring
14   into ‘the mental processes of administrative decisionmakers’…On a ‘strong showing of bad faith
15   or improper behavior,’ such an inquiry may be warranted and may justify extra-record
16   discovery.” Id. at 2573-74 (emphasis added). Based on the additional record that eventually was
17   provided by the Secretary, the Court concluded that such discovery of matters outside the
18   administrative record was justified. Id. at 2575.34
19          B. The Legislative Privilege Should Not Bar Discovery in this Case.35
20
     and credibility without granting Plaintiffs an opportunity to confront and cross-examine him.”
21   333 F.Supp.3d at 288 (emphasis added).
22
            34
               Arguably, the Court’s discussion of the motion to compel was dicta because the district
23   court had already vacated its order as moot.
24          35
                At the hearing, Defendants emphasized a decision that was cited in connection with
25   their 12(c) Motion, but which was not re-cited in their written arguments in connection with the
     instant matters. See 12(c) Reply at 10:22 to 11:5. In Tumey v. State of Ohio, 273 U.S. 510
26   (1927), the Court concluded that a mayor authorized under Ohio law to preside over cases before
     a “liquor court,” the outcome of which directly impacted his personal finances as well as the
27
     city’s, had a conflict of interest that denied the defendant an impartial judge. 273 U.S. at 534-35.
28   The Court initially observed that “All questions of judicial qualification may not involve
     constitutional validity. Thus, matters of kinship, personal bias, state policy, remoteness of
                                                        24
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10         Page 25 of 30




 1          As discussed at note 16, supra, the court previously concluded that Defendants had
 2   waived any privilege concerning the January 22, 2019 Advisory Opinion because they had
 3   placed the matter at issue in this proceeding. As discussed above, none of the most significant
 4   decisions addressing legislative privilege included the circumstances before this court:
 5   Defendants affirmatively seek to impose civil liability on the Debtor for compensatory, special
 6   damages, pre and post judgment interest, attorneys’ fees and costs of suit in connection with an
 7   alleged breach of the same Settlement Agreement and both parties’ performance under that
 8   Settlement Agreement. The January 27, 2019 Advisory Opinion is only one aspect of the
 9   parties’ disputed factual allegations. Except as noted below, in none of the dozens of additional
10   cases cited by the Debtors and the Defendants, see notes 28 and 29, supra, was the party
11   asserting a legislative or similar privilege pursuing a civil claim for affirmative, monetary relief
12   against the party seeking the subject discovery or testimony.36
13
     interest would seem generally to be matters merely of legislative discretion.” Id. at 523. The
14   Court also observed, however, that “A situation in which an official perforce occupies two
     practically and seriously inconsistent positions, one partisan and the other judicial, necessarily
15   involves a lack of due process of law in the trial of defendants charged with crimes before him.”
16   Id. at 534. Early in the opinion, the Court noted that the mayor’s conviction of the defendant
     initially was reversed in a decision by the county court of common pleas. Id. at 515, citing 25
17   Ohio Nisi Prius (N.S.) 580 (1925). In the court of common pleas, various witnesses were called,
     including a deputy marshal who testified that he obtained his position in the enforcement of
18   Prohibition Era local liquor laws through the same mayor. 25 Ohio N.P. (N.S.) at 583-84.
19   Despite the testimony and other evidence presented before the court of common pleas, the
     mayor’s decision subsequently was affirmed on intermediate appeal, 23 Ohio Law Rep. 624
20   (1925), and by dismissal on further appeal to the Ohio Supreme Court. 115 Ohio St. 701 (1926).
     Not surprisingly, the conviction was reversed by the U.S. Supreme Court and the matter was
21   remanded. The history of the Tumey case reflects that the party challenging the validity of the
22   mayor’s decision in the Ohio state court proceeding was permitted to call witnesses to discuss
     the operations of the liquor court over which the mayor presided. There apparently was no
23   immunity or privilege, judicial or otherwise, that prevented such information from being
     presented or considered. The Tumey case was not referenced in Justice Black’s concurring
24
     opinion in Tenney, see discussion at 16-17, supra, but does illustrate that parties must be given
25   an opportunity to defend themselves from claims brought by legislative bodies. On a thorough
     reading of Tumey, it is not clear that the decision is helpful to the position taken by the
26   Defendants in the present case.
27          36
              In Board of Supervisors of Fluvanna County v. Davenport & Co.,LLC, 742 S.E.2d 59
28   (Va. 2013), the board of supervisors for a Virginia county sued its private financial advisor for
     damages on a variety of legal claims. The defendant, rather than the plaintiff, asserted that
                                                     25
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10         Page 26 of 30




 1          In the present case, Defendants’ counterclaims against the Debtor were based on the same
 2   Settlement Agreement. Defendants’ claims for breach of contract and breach of implied
 3   covenant of good faith and fair dealing arose out of the same Settlement Agreement and likely
 4   were compulsory counterclaims within the meaning of Civil Rule 13(a). See generally 6
 5   ARTHUR R. MILLER, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL PRACTICE &
 6   PROCEDURE: CIVIL § 1410 (“6 Wright & Miller”) (3rd ed. April 2021 update) (the same
 7   “transaction or occurrence” requirement in Civil Rule 13(a) should be interpreted liberally). The
 8   failure to assert a compulsory counterclaim ordinarily bars the party from later asserting the
 9   claim. Id., §1409 (“A failure to do so will result in it being barred in any subsequent action, at
10   least in the federal court.”) Bankruptcy Rule 7013, however, specifies that Civil Rule 13 applies
11   “except that a party sued by a trustee or debtor in possession need not state as a counterclaim any
12   claim that the party has against the debtor, the debtor’s property, or the estate, unless the claim
13   arose after the entry of an order for relief.” FED.R.BANKR.P. 7013 (emphasis added).
14          In this instance, Defendants’ claims, if any, arose before the Chapter 11 petition was filed
15   and Defendants were not required to file the Counterclaim at all. As previously discussed at note
16   6, supra, the automatic stay did not apply because the USDC Case had been commenced by the
17   Debtor rather than the Defendants. Instead of simply filing a proof of claim in the Chapter 11
18   proceeding based on a breach of the Settlement Agreement, Defendants filed their Counterclaim
19   seeking an unliquidated amount of damages.37 In other words, Defendants have voluntarily and
20   squarely placed at issue the facts and circumstances in which the Debtor seeks discovery.
21
22
     legislative immunity barred the court from considering the complaint. 742 S.E.2d at 585. After
23   the complaint was dismissed, the Virginia Supreme Court concluded that the board of
     supervisors had waived their legislative immunity by declining to assert legislative immunity,
24
     voluntarily filing a complaint that involves issues protected by legislative immunity, and making
25   an unequivocal waiver of protection from inquiry into legislative motivation in the text of its
     complaint. Id. at 589-591. Although Defendants vigorously maintain that legislative immunity
26   applies in the instant case, their Counterclaims and affirmative defenses to the SAC that they
     voluntarily chose to pursue warrant a similar result at the discovery stage.
27
            37
28             As of the hearing date on the instant motions, there is no indication in the claims
     register maintained by the Clerk of the Court that the Defendants have ever filed a proof of claim
                                                     26
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10         Page 27 of 30




 1          Under these circumstances, the assertion of a legislative privilege to prevent the Debtor
 2   from discovering the evidentiary basis for Defendants’ claims is unsupported by the authorities
 3   they cite. To the contrary, the Court’s decision in Morgan predated the adoption of the Civil
 4   Rules permitting liberal discovery of information even if it is sought from witnesses who might
 5   be prevented from testifying at trial. Justice Black’s concurring opinion in Tenney observed that
 6   the petitioner would have been able to defend himself if the legislative body had pursued action
 7   against him. The majority in Village of Arlington Heights approved the district court’s decision
 8   to allow board members to be questioned about the information available at the time of the
 9   challenged decision. The Ninth Circuit in Foley allowed the district court to determine whether
10   city officials could be deposed to establish the objective circumstances for enacting a zoning
11   ordinance. The Ninth Circuit in Kawaoka examined the immunity of local officials, but not the
12   relevance of their testimony in absence of any affirmative claims brought against the plaintiffs.38
13   The Fourth Circuit in Washington Suburban Sanitary Commission limited the scope of the
14   information sought from state and local officials by a federal investigative agency because it did
15   not know whether a suit would require officials to be involved or to testify.39 The Ninth Circuit
16   in Lee emphasized that local officials should not be distracted by litigation challenging their
17   actions, but suggested no similar rationale would apply when officials initiate their own
18   proceedings against the same parties. The district court in Nevada Restaurant Services did not
19   preclude city officials from being deposed nor did it preclude their testimony in advance of
20
21
22   in the Debtor’s bankruptcy proceeding. Nothing in the Counterclaim requests that it be treated as
     a proof of claim in the Chapter 11 proceeding.
23
            38
                The circuit panel in Kawaoka noted that there was no evidence suggesting that the
24
     plaintiffs had been singled out for special treatment, but the record does not indicate that
25   discovery was even attempted to determine the basis of the decision reached by the officials.

26          39
               The Fourth Circuit in Washington Suburban Sanitary Commission observed that
     legislators should be able to devote all of the energies to discharging their public duties free of
27
     the hassles of litigation, but expressed no view on what happens when legislators initiate their
28   own litigation.

                                                      27
              Case 19-01105-mkn        Doc 190      Entered 06/30/21 17:03:10         Page 28 of 30




 1   trial.40 The Court in Department of Commerce concluded that extraordinary circumstances
 2   actually did exist that would have permitted the Secretary to be deposed as a result of his bad
 3   faith or improper behavior of offering a pretext for his decision.41 The teaching of all of these
 4   principal cases is that the assertion of legislative privilege does not create a bright line rule
 5   forbidding the discovery sought by the Debtor nor a subsequent offer to admit such evidence at
 6   trial.
 7             There is no doubt that a legislative privilege is appropriate in most cases where the
 8   decisions of elected officials, as well as by governmental entities operated through elected
 9   officials, are challenged. Elections truly do have consequences. But when elected officials and
10   governmental entities act in a different capacity, different considerations apply. Here, the
11   Defendants voluntarily chose to pursue affirmative relief against the Debtor when they were
12   under no obligation to do so. Elections are a choice and that decision to pursue their own claims
13   against the Debtor was a choice as well. In this situation, Defendants simply have not met their
14   burden of demonstrating that relief from the pending discovery is appropriate or that it would be
15   protected by the legislative privilege. Nor have the Defendants met their burden of
16   demonstrating that any evidence obtained through discovery should not be admitted at trial in the
17   USDC conducted either by a jury or by a district judge. The existing Stipulated Protective Order
18   is sufficient to prevent disclosure of such evidence until specific evidentiary materials are
19   proposed to be admitted at trial.
20             Under these circumstances, Defendants’ redaction of the emails identified in the Compel
21   Motion is not authorized by legislative privilege. Likewise, Defendants request in the Protective
22
23             40
                Presumably, trial already took place in the Nevada Restaurant Services action and the
     district court might have decided whether to allow city officials to be examined about their
24
     subjective mental impressions or processes if other comparable evidence was not sufficient to
25   present the plaintiff’s claims.

26             41
               As discussed at note 33, supra, the district court in Department of Commerce
     specifically considered that the Secretary had placed his own credibility “squarely at issue” in the
27
     case. In concluding that the deposition of the Secretary would have been warranted, the Court
28   expressed no disagreement with the district court’s observation.

                                                        28
           Case 19-01105-mkn         Doc 190      Entered 06/30/21 17:03:10        Page 29 of 30




 1   Motion to preclude such discovery and to determine admissibility in advance of trial is not
 2   appropriate under a legislative privilege.42 Because information may be sought that is reasonably
 3   calculated to lead to discovery of admissible evidence, neither the rationale behind the legislative
 4   privilege nor the Defendants’ assertion of damage claims against the Debtor support the
 5   requested discovery limitations sought at this time. The disclosure and use of such information
 6   shall remain subject to the prior Stipulated Protective Order that remains in effect.43
 7          C. The Other Privilege Raised by the Defendants.
 8          As previously mentioned, documents 65, 66, 67 and 68 identified in the March 16
 9   Privilege Log describe the basis of the asserted privilege as “Attorney-Client Privilege:
10   Atty/Client Communication.” As discussed above, the parties vigorously dispute Defendants’
11   assertion of legislative privilege or some equivalent. For some reason, however, neither the
12   Compel Motion nor the Protective Motion address the assertion of attorney-client privilege in
13   connection with those specific items described in the privilege log.
14          While Defendants intentionally have placed their conduct at issue through their
15   Counterclaims and affirmative defenses, the court cannot infer that Defendants have intentionally
16   relinquished their claim of attorney-client privilege. Not even the Debtor suggests that
17   Defendants have done so. Under these circumstances, documents 65, 66, 67 and 68, must be
18   produced in unredacted form except to the extent Defendants re-assert the attorney-client
19
20          42
                Debtor and the Defendants present competing arguments over whether the Board’s
     decision was a legislative act, an administrative action, or an executive activity. Compare
21   Compel Motion at 11 n.9, Compel Reply at 3:18 to 4:12, and Debtor’s Jones Response at 4:1 to
22   5:25, with Protective Reply at 9:8-17, Discovery Stay Reply at 12:12 to 13:4 & n.4. Regardless
     of the characterization of the Board’s decision, Defendants’ civil claims for affirmative monetary
23   relief against the Debtor places their conduct at issue.
24          43
                At the hearing on the instant motions, Commissioner Jones represented through
25   counsel that discovery was being attempted from his wife as well as other unidentified entities.
     Apparently, the representation was intended to imply that a flood of additional discovery would
26   be initiated unless Defendants’ requested relief was granted. No effort was made to link such
     discovery to the limited issue regarding the applicability of a legislative privilege. No suggestion
27
     was made that a legislative privilege would extend to the spouse of a public official. The
28   relationship of the other entities to the Defendants also was not articulated. Obviously, any such
     individuals or entities can separately seek their own protective orders. Or not.
                                                       29
           Case 19-01105-mkn          Doc 190     Entered 06/30/21 17:03:10          Page 30 of 30




 1   privilege. In the event Debtor objects to the re-assertion, if any, of the attorney-client privilege,
 2   the parties can seek appropriate relief.
 3                                              CONCLUSION
 4          For the reasons discussed, the court concludes that the Compel Motion should be granted
 5   without prejudice to Defendants’ re-assertion of the attorney-client privilege as to documents 65,
 6   66, 67 and 68 identified in the March 16 Privilege Log. Additionally, the court concludes that
 7   the Protective Motion should be denied with respect to the discovery sought by the Debtor,
 8   without regard to the admissibility at trial of any information for which legislative privilege is
 9   asserted. The legislative privilege, if any, may be re-asserted at the time of trial. Unless
10   otherwise ordered by the court, the previous Stipulated Confidentiality Order shall apply.
11          Concurrently with this Memorandum Decision, separate orders are entered on the
12   Compel Motion and the Protective Motion.
13
     Copy sent via CM/ECF ELECTRONIC FILING
14
15   Copies sent via BNC to:
     GYPSUM RESOURCES, LLC
16   ATTN: OFFICER/MANAGING AGENT
     8212 SPANISH RIDGE AVENUE, #200
17
     LAS VEGAS, NV 89148
18
19                                                   ###

20
21
22
23
24
25
26
27
28

                                                       30
